Name: 79/718/EEC: Commission Decision of 27 July 1979 authorizing the Federal Republic of Germany to permit temporarily the marketing of seed not complying with the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-18

 Avis juridique important|31979D071879/718/EEC: Commission Decision of 27 July 1979 authorizing the Federal Republic of Germany to permit temporarily the marketing of seed not complying with the requirements of Council Directive 69/208/EEC Official Journal L 209 , 18/08/1979 P. 0039 - 0039****( 1 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 2 ) OJ NO L 183 , 19 . 7 . 1979 , P . 13 . COMMISSION DECISION OF 27 JULY 1979 AUTHORIZING THE FEDERAL REPUBLIC OF GERMANY TO PERMIT TEMPORARILY THE MARKETING OF SEED NOT COMPLYING WITH THE REQUIREMENTS OF COUNCIL DIRECTIVE 69/208/EEC ( 79/718/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/641/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE FEDERAL REPUBLIC OF GERMANY , WHEREAS IN THE FEDERAL REPUBLIC OF GERMANY THE PRODUCTION OF SUMMER RAPE SEED COMPLYING WITH REQUIREMENTS ON GERMINATION OF THE SAID DIRECTIVE HAS BEEN INSUFFICIENT IN 1978 AND IS NOT ADEQUATE TO SUPPLY THE NEEDS OF THAT COUNTRY ; WHEREAS IT HAS NOT BEEN POSSIBLE TO COVER THESE NEEDS SUFFICIENTLY BY ' CERTIFIED SEED ' FROM OTHER MEMBER STATES , OR EVEN FROM THIRD COUNTRIES , MEETING ALL THE REQUIREMENTS LAID DOWN IN THE SAID DIRECTIVE ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY SHOULD THEREFORE BE AUTHORIZED TO PERMIT , FOR A PERIOD EXPIRING ON 30 SEPTEMBER 1979 , THE MARKETING OF SEED OF THE ABOVEMENTIONED SPECIES OF A CATEGORY SUBJECT TO LESS STRINGENT REQUIREMENTS ; WHEREAS IT APPEARS ALSO DESIRABLE TO AUTHORIZE OTHER MEMBER STATES WHICH ARE ABLE TO SUPPLY THE FEDERAL REPUBLIC OF GERMANY WITH THIS SEED NOT COMPLYING WITH REQUIREMENTS OF THE DIRECTIVE TO PERMIT THE MARKETING OF SUCH SEED PROVIDED THAT IT IS INTENDED EXCLUSIVELY FOR THE FEDERAL REPUBLIC OF GERMANY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FEDERAL REPUBLIC OF GERMANY IS HEREBY AUTHORIZED TO PERMIT FOR THE PERIOD EXPIRING ON 30 SEPTEMBER 1979 , THE MARKETING ON ITS TERRITORY OF A MAXIMUM OF 320 TONNES OF SUMMER RAPE ( BRASSICA NAPUS L . SSP . OLEIFERA ( METZG .) SINSK ) SEED WHICH DO NOT SATISFY THE REQUIREMENTS WITH REGARD TO MINIMUM GERMINATION CAPACITY LAID DOWN IN ANNEX II TO DIRECTIVE 69/208/EEC , PROVIDED THAT THE FOLLOWING REQUIREMENTS ARE SATISFIED : ( A ) THE GERMINATION CAPACITY IS AT LEAST 80 % OF PURE SEED ; ( B ) THE OFFICIAL LABEL SHALL BEAR THE FOLLOWING ENDORSEMENTS : - ' MINIMUM GERMINATION CAPACITY 80 % ' , - ' INTENDED EXCLUSIVELY FOR THE FEDERAL REPUBLIC OF GERMANY ' . ARTICLE 2 THE OTHER MEMBER STATES ARE AUTHORIZED TO PERMIT , SUBJECT TO THE CONDITIONS LAID DOWN IN ARTICLE 1 , THE MARKETING IN THEIR TERRITORIES OF A MAXIMUM OF 320 TONNES OF SUMMER RAPE SEED , PROVIDED THAT SUCH SEED IS INTENDED EXCLUSIVELY FOR THE FEDERAL REPUBLIC OF GERMANY . THE OFFICIAL LABEL SHALL STATE : ' INTENDED EXCLUSIVELY FOR THE FEDERAL REPUBLIC OF GERMANY ' . ARTICLE 3 THE MEMBER STATES SHALL NOTIFY THE COMMISSION BEFORE 1 DECEMBER 1979 OF THE QUANTITIES OF SEED MARKETED IN THEIR TERRITORIES PURSUANT TO THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT